Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination an engine cooling method having the recited steps, including:
estimating, while the engine is operating and the coolant pump is disabled to establish static coolant flow conditions, the cylinder wall temperature with a thermal state model including 
a temperature state estimator, the temperature state estimator comprising a plurality of temperature state equations based upon modeled heat transfers within the internal combustion engine, and 
an engine coolant out temperature state equation based upon static coolant flow conditions; 
comparing the estimated cylinder wall temperature to a predetermined temperature threshold; and 
enabling the coolant pump for circulating the engine coolant in the engine when the estimated cylinder wall temperature exceeds the predetermined temperature threshold; 
or including:
implementing, within a controller while the engine is operating and the coolant pump is disabled to establish static coolant flow conditions, a thermal state model providing an estimated cylinder wall temperature
an engine coolant out temperature state equation based upon static coolant flow conditions; and 
controlling the coolant pump to circulate engine coolant in the internal combustion engine based upon the estimated cylinder wall temperature;
or an engine cooling system having the recited elements, including:
a control module executing, while the engine is operating and the engine coolant pump is disabled to establish static coolant flow conditions, 
a temperature state estimator comprising a plurality of temperature state equations 
an engine coolant out temperature state equation based upon static coolant flow conditions, 
the thermal state model providing an estimated cylinder wall temperature, 
the control module 9Docket No. P050670-US-NP controlling the engine coolant pump based upon the estimated cylinder wall temperature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747